Title: To George Washington from Ezekiel Scott, 14 December 1792
From: Scott, Ezekiel
To: Washington, George



[Philadelphia, 14 December 1792]

Proposition by Ezekiel Scott of Farmington Connecticut that for the purpose of obtaining and Commeunicating Intelligence from time to time to the Executive of the United States, of the temper & designs of the Indians and of the plans & measures of the British Connected with them, as they may respect the United States a seuitable person be stationed at Detroit a man in w[h]om the United States can place entier confidence in, and who at the Same time is well known to and respected by the British officers and Agents &C. and that to Conceal his real object, he assume the character of an Indian trader and take with him a proper assortment of goods, that he be a person who has heretofore acted in that capasity and formerly an Indian trader in Detroit, So as to have formed acquaintance & connections there & with the western Indians, it will better premote the design. that if found expedent, that he purchase a house lot thare, and in due time take his family with him. that he employ two Confidential persons as a Clark & Servant, by whom or by him-self, all important intelligance may be personally conveyed to Executive of the United States that these Stocks of goods be taken on his own accomst and from time to time the proceuring of goods and Supplies will furnish a reason for making jurnies to the United Stats or at least to Niagara from Whence the Communication would be easy to the Superintendant of Indian affairs at Canandarqua the amarican prisners that may be another object interesting to humanity and especially beneficeal to the United States, the preposer begs leve to add that he r[e]ceided in detroit as an Indian trader part of the time from 1767 to Septer 1774 and with the Indians west, and had oppertunity of contracting and Did Contract acquaintance & connections with both indians and white people, and if in ether respect he Shall be Judged a fit person to be employed in the preposed plan he would undertake it.
